DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 09/13/2022.
	Claims 1-20 remain pending.
	Claims 1, 7, and 15 are currently amended.
Claims 1-20 are currently under consideration to the extent that they read upon Applicant’s elected species.
It is noted that Applicant elected:
1) The method steps b), c), and d) (now amended steps a), b), and c)).
2) That the plant being treated is blueberries.
3) That the compound is solid.
4) That the fungicide is benzoxaborole, wherein it is noted that Applicant was required to elect a “specific fungicide compound”, wherein Applicant elected a class, namely benzoxaborole.  As such, it is deemed that Applicant is asserting that the class of benzoxaborole compounds are obvious variants of each other.  It is noted that benzoxaborole is being considered a species of oxoborole from claim 7.
5) Applicant did not elect any specific additional components to be present.
6) The plant pathogen as being Botrytis spp., wherein it is noted that Applicant was required to elect a “specific plant pathogen”, wherein Applicant elected a group of species, namely Botrytis spp..  As such, it is deemed that Applicant is asserting that the group of Botrytis spp. pathogens are obvious variants of each other.  
7) The chamber is sealed.
8) The chamber is semipermeable.  

Withdrawn Rejections and Objections
The objection of claim 15 for incorrectly spelling Penicillium expansum is withdrawn in view of Applicant’s amendment to claim 15. 
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendment to claim 1.
The rejection of claims 1, 3, 4, 6, and 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by Sholberg et al (HortScience) is withdrawn in view of Applicant’s amendment to claim 1 incorporating the limitations from claims 7 and 8.
The rejection of claims 1-6 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,834,925 is withdrawn in view of Applicant’s amendment to claim 1 incorporating the limitations from claims 7 and 8.
The rejection of claims 1-6 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,021,881 is withdrawn in view of Applicant’s amendment to claim 1 incorporating the limitations from claims 7 and 8.

New Grounds of Rejection and/or Objection – Necessitated by Applicant’s Amendments
Claim Objections
	Claim 1 is objected to for reciting in the second line, “said method comprising comprising.”  It is believed that the duplicate recitation of the term “comprising” is a typographical error and the claim will be interpreted as such.  Appropriate correction is required.  

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Sholberg et al (HortScience) and Maclean et al (US 2014/0349853).
Sholberg teaches placing fruit within a chamber, fumigating the fruit at a rate of 2-4 mg/L with fully vaporized hexanal, wherein the vaporization was done by heating and wherein the fumigation occurs in a chamber where the temperature is controlled to 5, 10, 15, or 20oC (see entire document, for instance, page 612, left column, first paragraph).  Sholberg teaches that hexanal vapor is successfully against Botrytis cinereal on apples (see entire document, for instance, page 611, middle column, first paragraph). It is noted that fumigating with a heated vapor into a cooled chamber will result in solids forming, further, the particle size is based on the condensation of the vapor, as such, the particle size would be particularly small.  Sholberg teaches the use of a sealed, airtight chamber and large fans in order to circulate the air (see entire document, for instance, page 612, left column, second paragraph).  It is noted that the specification does not specify what specifically the chamber is semipermeable to, but mentioned that plastic, glass, wood, and metal appear to qualify as being either semipermeable or impermeable.  It is noted that Sholberg teaches that the chamber is sealed and air-tight.  There is no indication that the chamber is impermeable to radiation, and as such, would reasonably be considered semipermeable.  Sholberg teaches that hexanal is a useful as providing “another useful mode of action for use in alteration with fludioxonil and pyrimethanil” (see entire document, for instance, page 614, middle column first paragraph).    
Sholberg, while teaching the instantly claimed method steps, does not directly exemplify all of the steps utilizing benzoxaboroles on blueberries, or the specifically identified particle size of the cooled vapor microparticles.  
Maclean teaches the use of benzoxaboroles and an antimicrobial agent on plants and plant parts (see entire document, for instance, Abstract).  Maclean teaches that the benzoxaboroles are useful for treating blueberries (see entire document, for instance, [0021], Table 17).  Maclean further teaches the benzoxaboroles compound of instant claim 12 is useful for treatment against Botrytis cinereal (see entire document, for instance, Table 7, structure 10 as well as Figure 1).  It is noted that compound A (see figure 1) is the structure of instant claim 12.  It is further noted that Maclean exemplifies the use of compound A in a volatile treatment of blueberries for treating Botrytis cinereal (see entire document, for instance, Table 17).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize a volatilized compound A for the treatment of blueberries to treat against Botrytis cinereal as taught by Maclean utilizing the method of treating fruit utilizing a volatilized compound for the purpose of treating against Botrytis cinereal as taught by Sholberg.  One would have been motivated to do so since Sholberg teaches a useful method for volatilizing and treating fruit for the treatment of Botrytis cinereal, wherein Maclean teaches an additional fruit, blueberries, that need to be treated against Botrytis cinereal, wherein Maclean teaches a particularly useful active for said treatment.  There would be a reasonable expectation of success since both references are directed to the volatilization of an active agent for the treatment of fruit against Botrytis cinereal.  
It is noted that fumigating with a heated vapor into a cooled chamber the result will be solids forming, further, the particle size is based on the condensation of the vapor, as such, the particle size would be particularly small, and particularly when compound A from Maclean is utilized in the method of Sholberg, the particles formed would be the same as the instantly claimed particles.  
Response to Arguments
Applicant argues in the remarks filed 09/13/2022 that Applicant believes that one of ordinary skill in the art would not have been motivated to combine the teachings of the prior art references and arrive at the instantly claimed invention.  Applicant points to a difference in melting point and boiling point to support their position.  Applicant’s argument is not found persuasive.  Specifically, Applicant has merely shown that one of ordinary skill in the art would have known the melting point and boiling point of known components.  This does not teach away from the use of the components.  The prior art references are both teaching the volatilization of the components, wherein therefore, one of ordinary skill in the art before the effective filing date of the instantly claimed invention would have known how to volatilize the components, even given their different temperature thresholds.  It is noted that MPEP 2143.02 states “[o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)”.  It is noted that no such evidence has been provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611